Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM STATUS
Applicant’s amendments to the claims filed on 10/29/2022 are acknowledged.
According to the Amendments to the claims, claims 1-15 been cancelled, claims 16-34 are pending in the application. 
	An action on the merits for Claims 16-34 are as follow.
Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 16-34 are rejected under 35 U.S.C. 112(b) second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 “a capsule” in line 3, rendering the claim indefinite. It is unclear what the relation between this “a capsule” and a capsule mentioned in line 2 are?  For examination purposes, examiner interprets “a capsule” as "anything”.
Claim 16 “the housing” in line 6 and 7 respectively. There is insufficient antecedent basis for these limitation in the claim.  Appropriate correction/clarification is required.
Claim 16 “a beverage” in line 15, rendering the claim indefinite. It is unclear what the relation between this “a beverage” and a beverage mentioned in line 1 are?  For examination purposes, examiner interprets “a beverage” as "anything”.
a capsule mentioned in line 2 are?  For examination purposes, examiner interprets “a capsule” as "anything”.
Claim 28 “a capsule” in line 4, rendering the claim indefinite. It is unclear what the relation between this “a capsule” and a capsule mentioned in line 2 of claim 1 are?  For examination purposes, examiner interprets “a capsule” as "anything”.
Claim 28 “an object” in line 5, rendering the claim indefinite. It is unclear what the relation between this “an object” and an object mentioned in line 4 of claim 27 are?  For examination purposes, examiner interprets “an object” as "anything”.
Claim 29 “an object” in line 5, rendering the claim indefinite. It is unclear what the relation between this “an object” and an object mentioned in line 4 of claim 27 are?  For examination purposes, examiner interprets “an object” as "anything”.
Claim 34 “a capsule” in line 3, rendering the claim indefinite. It is unclear what the relation between this “a capsule” and a capsule mentioned in line 2 are?  For examination purposes, examiner interprets “a capsule” as "anything”.
Claim 34 “the housing” in line 6 and 9 respectively. There is insufficient antecedent basis for these limitation in the claim.  Appropriate correction/clarification is required.
The rest of the claims are also rejected because each claim depends on a rejected claim.  For the purpose of examination the suggest change will be assume unless otherwise state.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolognese et al. (US 2017/0251862 A1) in view of Yanke et al. (US 8069886).  
Regarding Claim 34, Bolognese et al. disclose a beverage system (machine 10, Fig 3) for making a beverage based on ingredients in a capsule (capsule 1, Fig 1), the beverage system comprising:
a conveying carriage (casing 21, [0034, Fig 5) with a capsule carrier (30 includes a capsule holder, [0036], Fig 5) for receiving a capsule (a capsule 1, [0036], Fig 5), said
conveying carriage being movable on a housing wall of the beverage system
together with said capsule carrier out of or into a housing of the beverage system (machine 10 is illustrated here limited to the parts of interest for understanding the invention, [0034], Fig 5; 21 can be movable on a front wall of 10 together with 30 out of housing of 10 as claimed);
a threaded spindle (a threaded rod 59, [0046], Fig 5) extending inside the housing perpendicular to the housing wall (see details in Figs 5 and 7) and a drive nut (a lead nut 58, [0046], Fig 5) connected to said capsule carrier (see Fig 5);
a motor (a bidirectional electrical motor 55, [0046], Fig 7) configured to rotate said threaded spindle in order to move said capsule carrier along said threaded spindle into or out of the housing (starting from the retracted position of the capsule holder 30, visible for example in FIG. 5, driving of the motor 55 in a first direction causes… causing a subsequent reverse rotation of the motor 55, and thus of the rod 59, it is possible to 
one or more releasable couplings configured to separate said capsule carrier
from said conveying carriage and/or to separate said capsule carrier from said drive
nut when a movement of said conveying carriage and/or of said capsule carrier is
hindered by an object.
Bolognese et al. disclose the invention substantially as claimed and as discussed above; except, and one or more releasable couplings configured to separate said capsule carrier from said conveying carriage and/or to separate said capsule carrier from said drive nut when a movement of said conveying carriage and/or of said capsule carrier is hindered by an object.
Yanke et al. further teach a capsule preparation system (See Title, Fig 1A) with one or more releasable couplings (a spring 264, Col 11 line 45, Fig 15) configured to separate a capsule carrier (capsule holder 24, Col 11 line 33, Fig 15) from a base (base 258, Col 11 line 32, Fig 15).
Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Bolognese et al. with Yanke et al.’s further teaching of and one or more releasable couplings configured to separate said capsule carrier from said conveying carriage (limitation “said capsule carrier” and “said conveying carriage” taught by Bolognese et al. already) and/or to separate said capsule carrier from said drive nut when a movement of said conveying carriage and/or of said capsule carrier is hindered by an object; because Yanke et al. teaches, in Col 11 line 26-54 that providing an excellent capsule holding system with .
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject:
Regarding Independent Claim 16, the prior art of record Bolognese et al. disclose a beverage system (machine 10, Fig 3) for making a beverage based on ingredients in a capsule (capsule 1, Fig 1), the beverage system comprising:
a conveying carriage (casing 21, [0034, Fig 5) having a capsule carrier (30 includes a capsule holder, [0036], Fig 5) for receiving a capsule (a capsule 1, [0036], Fig 5), said conveying carriage being movable on a housing wall of the beverage system together with said capsule carrier out of a housing of the beverage system or into the housing (machine 10 is illustrated here limited to the parts of interest for understanding the invention, [0034], Fig 5; 21 can be movable on a front wall of 10 together with 30 out of housing of 10 as claimed);
a threaded spindle (a threaded rod 59, [0046], Fig 5) extending inside the housing perpendicular to the housing wall (see details in Figs 5 and 7), and a drive nut (a lead nut 58, [0046], Fig 5) connected to said capsule carrier (see Fig 5);
a stop element (movable… through an actuation system- 56 and 57, [0046]) disposed on said threaded spindle at an ejection position (see Fig 7), said stop element being disposed to block a movement of said drive nut along said threaded spindle (gearmotor 56 and gear wheel 57 can block a movement of 58 along 59, see Fig 7); and
a motor (a bidirectional electrical motor 55, [0046], Fig 7) configured to rotate the threaded spindle in a first direction of rotation, in order to:

housing to a processing position (starting from the retracted position of the capsule holder 30, visible for example in FIG. 5, driving of the motor 55 in a first direction causes, [0047]) at which a beverage is made based on the ingredients in a capsule placed in said capsule carrier (see [0078], Figs 28-29);
move said capsule carrier further along said threaded spindle to the
ejection position (causing a subsequent reverse rotation of the motor 55, and thus of the rod 59, it is possible to obtain an opposite displacement, or a retraction of the capsule-holder 30, away from the injector 31, to the respective spaced-apart position of FIG. 5, [0047]); and
Bolognese et al. disclose the invention substantially as claimed and as discussed above; except, rotate said capsule carrier at the ejection position about said threaded spindle to eject the capsule from said capsule carrier.
Stever et al. (US 2017/0143907 A1) further teach a device comprises a capsule carrier (cartridge holder 3, [0124], Figs 1-2) comprises a capsule (cartridge 4, [0124], Figs 1-2), rotate said capsule carrier at ejection position (cartridge holder 3 is rotated for being released from the device 1, [0142]) to eject the capsule from said capsule carrier (cartridge holder 3 is removable… to enable an exchange of the cartridge 4, Abstract).
However, none of the prior art of record teach “rotate said capsule carrier at the ejection position about said threaded spindle to eject the capsule from said capsule carrier” as claimed. Furthermore, there is no motivation found to modify the prior art to obtain the claimed limitations. As such, claim 16 are allowed.  With respect to Claims 17-33, the dependency on Claim 16 makes them allowable. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, supervisor Tu B Hoang can be reached on 571/272-4780, supervisor Dana Ross can be reached on 571/272-4480, or supervisor Ibrahime Abraham can be reached on 571/270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761